EXHIBIT 10.9(x)

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is entered into as of the 29th, day
of July 2005, by and between Tracey Chernay, an individual with a residence
address of 44 High Hill Circle, Madison, CT 06443 (the “Executive”), and
TransAct Technologies Incorporated, a Delaware corporation with a mailing
address of 7 Laser Lane, Wallingford, Connecticut 06492 (the “Company”). As used
in this Agreement, the “Company” shall also include all subsidiaries of the
Company, as the context requires.

INTRODUCTION

1. The Company is in the business of designing, developing, manufacturing and
marketing printers for point of sale, gaming and wagering, financial service and
kiosk applications (the “Business”).

2. The Company desires that the Executive serve in her position with the Company
and that the Company be able to rely upon her advice when requested as to the
best interests of the Company, and its shareholders.

3. The Board of Directors of the Company believes Executive can best serve the
Company without the distractions of personal uncertainties and risks that might
be created in the event a change in control of the Company is proposed or her
employment by the Company is terminated.

AGREEMENT

In consideration of the premises and mutual promises hereinbelow set forth, the
parties hereby agree as follows:

1. Definitions. The following terms shall have the meanings indicated for the
purposes of this Agreement:

(a) “Cause” shall mean: (i) the death or disability of the Executive (For
purposes of this Agreement, “disability” shall mean the Executive’s incapacity
due to physical or mental illness which has caused the Executive to be absent
from the full-time performance of her duties with the Company for a period of
six (6) consecutive months.) (ii) any action or inaction by the Executive that
constitutes larceny, fraud, gross negligence, a willful or negligent
misrepresentation to the directors or officers of the Company, their successors
or assigns, or a crime involving moral turpitude; or (iii) the refusal of the
Executive to follow the reasonable and lawful instructions of the CEO or the
Board of Directors of the Company with respect to the services to be rendered
and the manner of rendering such services by Executive, provided such refusal is
material and repetitive and is not justified or excused either by the terms of
this Agreement or by actions taken by the Company in violation of this
Agreement, and with respect to the first two refusals Executive has been given
reasonable written notice and explanation thereof and reasonable opportunity to
cure and no cure has been effected within a reasonable time after such notice.

(b) “Change in Control” will be deemed to have occurred if: (1) the Company
effectuates a Takeover Transaction; or (2) any election of directors of the
Company (whether by the directors then in office or by the stockholders at a
meeting or by written consent) where a majority of the directors in office
following such election are individuals who were not nominated by a vote of
two-thirds of the members of the Board of Directors immediately preceding such
election; or (3) the Company effectuates a complete liquidation of the Company
or a sale or disposition of all or substantially all of its assets. A “Change in
Control” shall not be deemed to include, however, a merger or sale of stock,
assets or business of the Company if the Executive immediately after such event
owns, or in connection with such event immediately acquires (other than in the
Executive’s capacity as an equity holder of the Company or as a beneficiary of
its employee stock ownership plan or profit sharing plan), any stock of the
buyer or any affiliate thereof.

(c) A “Takeover Transaction” shall mean (i) a merger or consolidation of the
Company with, or an acquisition of the Company or all or substantially all of
its assets by, any other corporation, other than a merger, consolidation or
acquisition in which the individuals who were members of the Board of Directors
of the Company immediately prior to such transaction continue to constitute a
majority of the Board of Directors of the



--------------------------------------------------------------------------------

surviving corporation (or, in the case of an acquisition involving a holding
company, constitute a majority of the Board of Directors of the holding company)
for a period of not less than twelve (12) months following the closing of such
transaction, or (ii) when any person or entity or group of persons or entities
(other than any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) either related or acting in concert becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended) of securities of the Company representing more than fifty
percent (50%) of the total number of votes that may be cast for the election of
directors of the Company.

(d) “Terminating Event” shall mean: (i) termination by the Company of the
employment of the Executive for any reason other than retirement or for Cause,
occurring within twelve (12) months after a Change of Control; or
(ii) resignation of the Executive from the employ of the Company, while the
Executive is not receiving payments or benefits from the Company by reason of
the Executive’s disability, subsequent to any of the following events occurring
within twelve (12) months after a Change of Control: (A) a significant reduction
in the nature or scope of the Executive’s responsibilities, authorities, powers,
functions or duties from the responsibilities, authorities, powers, functions or
duties exercised by the Executive immediately prior to the Change in Control;
(B) a decrease in the salary payable by the Company to the Executive from the
salary payable to the Executive immediately prior to the Change in Control
except for across-the-board salary reductions similarly affecting all management
personnel of the Company; or (C) the relocation of the Executive’s principal
place of employment (without her consent) to a location more than 50 miles from
its current location (unless such new location is closer to the Executive’s then
residence) provided, however, that a Terminating Event shall not be deemed to
have occurred solely as a result of the Executive being an employee of any
direct or indirect successor to the business or assets of the Company, rather
than continuing as an employee of the Company, following a Change in Control; or
(D) elimination of the Executive’s participation in the Company’s Executive
Incentive Compensation Plan (“EIC”) or a reduction in the Executive’s target
bonus amount under the EIC.

2. Severance.

(a) Without Cause. If the Company terminates the employment of the Executive
without Cause, other than as a result of a Terminating Event, then commencing on
the date of such termination and for a period of six (6) months thereafter, the
Company shall provide Executive with a severance package which shall consist of
the following: (i) payment on the first business day of each month of an amount
equal to one-twelfth of the Executive’s then current annual base salary;
(ii) payment on the first business day of each month of an amount equal to
one-sixth of the Executive’s annual target bonus amount under the EIC, pro rated
for the portion of the fiscal year occurring prior to termination; and
(iii) subject to any employee contribution applicable to the Executive on the
date of termination, contribution to the cost of the Executive’s participation
in the Company’s group medical and dental plans, provided that the Executive is
entitled to continue such participation under applicable law and plan terms.”.

(b) With A Terminating Event. If the Company terminates the employment of the
Executive as a result of a Terminating Event, then commencing on the date of
such termination and for a period equal to one (1) year thereafter, the Company
shall provide Executive with a severance package which shall consist of the
following: (i) payment on the first business day of each month an amount equal
to one-twelfth of the Executive’s then current annual base salary; (ii) payment
on the first business day of each month of an amount equal to one-twelfth of the
Executive’s annual target bonus amount under the Company’s Executive Incentive
Compensation Plan; and (iii)subject to any employee contribution applicable to
the Executive on the date of termination, contribution to the cost of the
Executive’s participation in the Company’s group medical and dental plans,
provided that the Executive is entitled to continue such participation under
applicable law and plan terms. In addition, if the Company terminates the
employment of the Executive as a result of a Terminating Event, then the Company
shall cause the immediate vesting of all options granted by the Company to the
Executive under the Company’s stock plans. At any time when the Company is
obligated to make monthly payments under Section 2(b), the Company shall, ten
(10) days after receipt of a written request from the Executive, pay the
Executive an amount equal to the balance of the amounts payable under
Section 2(b)(i)-(ii), provided that the obligation of the Company to continue to
contribute to medical and dental benefits pursuant to Section 2(b)(iii) or to
make monthly payments under 2(b)(i)-(ii) shall cease upon the payment of such
amount.



--------------------------------------------------------------------------------

(c) General Release. As a condition precedent to receiving any severance
payment, the Executive shall execute a general release of any and all claims
which Executive or her heirs, executors, agents or assigns might have against
the Company, its subsidiaries, affiliates, successors, assigns and their past,
present and future employees, officers, directors, agents and attorneys.

(d) Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Employer under
applicable law.

e) Effect of Breach. In the event that the Executive breaches Section 3 of this
Agreement, she shall forfeit any right to severance payments of benefits
contribution hereunder and shall be required to return any severance payments or
benefits contributions provided prior to such breach within ten (10) days after
a written demand by the Company.

3. Non-Competition. During Executive’s employment with the Company and (a) in
the case of termination other than as a result of a Terminating Event, for six
(6) months following the termination of Executive’s employment with the Company
or (b) in the case of termination as a result of a Terminating Event, for one
(1) year following the termination of Executive’s employment with the Company,
Executive will not directly or indirectly whether as a partner, consultant,
agent, employee, co-venturer, greater than two percent owner or otherwise or
through any other person (as hereafter defined): (a) be engaged in any business
or activity which is competitive with the business of the Company in any part of
the world in which the Company is at the time of the Executive’s termination
engaged in selling their products directly or indirectly; or (b) attempt to
recruit any employee of the Company, assist in their hiring by any other person,
or encourage any employee to terminate his or her employment with the Company;
or (c) encourage any customer of the Company to conduct with any other Person
any business or activity which such customer conducts or could conduct with the
Company. For purpose of this Section 3, the term “Company” shall include any
person controlling, under common control with or controlled by, the Company.

For purposes of this Agreement, the term “Person” shall mean an individual or
corporation, association or partnership in estate or trust or any other entity
or organization.

The Executive recognizes and agrees that because a violation by her of this
Section 3 will cause irreparable harm to the Company that would be difficult to
quantify and for which money damages would be inadequate, the Company shall have
the right to injunctive relief to prevent or restrain any such violation,
without the necessity of posting a bond.

Executive expressly agrees that the character, duration and scope of this
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed. However, should a
determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of this covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of both Executive and the Company that this covenant
not to compete shall be construed by the court in such a manner as to impose
only those restrictions on the conduct of Executive which are reasonable in
light of the circumstances as they then exist and necessary to provide the
Company the intended benefit of this covenant to compete.

4. Confidentiality Covenants. Executive understands that the Company may impart
to her confidential business information including, without limitation, designs,
financial information, personnel information, strategic plans, product
development information and the like (collectively “Confidential Information”).
Executive hereby acknowledges Company’s exclusive ownership of such Confidential
Information.

Executive agrees as follows: (1) only to use the Confidential Information to
provide services to the Company; (2) only to communicate the Confidential
Information to fellow employees, agents and representatives of the Company on a
need-to-know basis; and (3) not to otherwise disclose or use any Confidential
Information. Upon demand by the Company or upon termination of Executive’s
employment, Executive will deliver to the Company all property of the Company
including, but not limited to, all manuals, documents, photographs,



--------------------------------------------------------------------------------

recordings, and any other instrument or device by which, through which, or on
which Confidential Information has been recorded and/or preserved, which are in
Executive’s possession, custody or control. Executive acknowledges that for
purposes of this Section 4 the term “Company” means any person or entity now or
hereafter during the term of this Agreement which controls, is under common
control with, or is controlled by, the Company.

The Executive recognizes and agrees that because a violation by her of this
Section 4 will cause irreparable harm to the Company that would be difficult to
quantify and for which money damages would be inadequate, the Company shall have
the right to injunctive relief to prevent or restrain any such violation,
without the necessity of posting a bond.

5. Governing Law/Jurisdiction. This Agreement shall be governed by and
interpreted and governed in accordance with the laws of the State of
Connecticut. The parties agree that this Agreement was made and entered into in
Connecticut and each party hereby consents to the jurisdiction of a competent
court in Connecticut to hear any dispute arising out of this Agreement.

6. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and
supercedes any and all previous agreements, written and oral, regarding the
subject matter hereof between the parties hereto. This Agreement shall not be
changed, altered, modified or amended, except by a written agreement signed by
both parties hereto.

7. Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been given if delivered by hand, sent by generally recognized
overnight courier service, telex or telecopy, or certified mail, return receipt
requested.

(a) to the Company at:

7 Laser Lane

Wallingford, Connecticut 06492

Attn: CEO

(b) to the Executive at:

44 High Hill Circle

Madison, CT 06443

Any such notice or other communication will be considered to have been given
(i) on the date of delivery in person, (ii) on the third day after mailing by
certified mail, provided that receipt of delivery is confirmed in writing,
(iii) on the first business day following delivery to a commercial overnight
courier or (iv) on the date of facsimile transmission (telecopy) provided that
the giver of the notice obtains telephone confirmation of receipt.

Either party may, by notice given to the other party in accordance with this
section, designate another address or person for receipt of notices hereunder.

8. Severability. If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

9. Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.



--------------------------------------------------------------------------------

10. Successors and Assignment. Neither the Company nor the Executive may make
any assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event that the Company shall
hereafter affect a reorganization, consolidate with, or merge into, any other
Person or transfer all or substantially all of its properties or assets to any
other Person. This Agreement shall inure to the benefit of and be binding upon
the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TRANSACT TECHNOLOGIES INCORPORATED By:   /s/    BART C. SHULDMAN         Title:
  Chairman, President and CEO

 

EXECUTIVE: By:   /s/    TRACEY S. CHERNAY         Title:   Senior Vice
President, Marketing